Case 2:20-cv-06255-DSF-MAA Document 1 Filed 07/14/20 Page 1 of 10 Page ID #:1




  1 RASHEED M. McWILLIAMS (SBN 281832)
    rmcwilliams@zuberlawler.com
  2 ZUBER LAWLER & DEL DUCA LLP
    350 S. Grand Avenue, 32nd Floor
  3 Los Angeles, California 90071
    Telephone: (213) 596-5620
  4 Facsimile: (213) 596-5621
  5 Attorneys for Plaintiff
    Zelus Film Holding Company, LLC
  6
  7
  8                              UNITED STATES DISTRICT COURT
  9                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 ZELUS FILM HOLDING COMPANY,                     Case No.
    LLC, a Delaware limited liability
 12 company,                                        COMPLAINT FOR:
 13                           Plaintiff,                1. COPYRIGHT INFRINGEMENT;
      v.
 14                                                     2. CONTRIBUTORY COPYRIGHT
    AMAZON.COM, INC., a Delaware                           INFRINGEMENT; and
 15 corporation, AMAZON DIGITAL
    SERVICES LLC, a Delaware limited                    3. VICARIOUS COPYRIGHT
 16 liability company, and Does 1-5,                       INFRINGEMENT
    inclusive,
 17                                                 [DEMAND FOR JURY TRIAL]
                       Defendant.
 18
 19
 20
 21
                 Plaintiff, Zelus Film Holding Company, LLC, by and through its attorneys,
 22
      Zuber, Lawler & Del Duca LLP, as and for the complaint against Defendants
 23
      Amazon.com Inc., and Amazon Digital Services LLC, allege as follows:
 24
      ///
 25
      ///
 26
      ///
 27
      ///
 28

      3153-1004 / 1645395.1                         1
Case 2:20-cv-06255-DSF-MAA Document 1 Filed 07/14/20 Page 2 of 10 Page ID #:2




  1                                          NATURE OF THE ACTION
  2              1.           This is a civil action for damages against Defendants for violations of the
  3 United States Copyright Act of 1976, 17 U.S.C. §§ 101, et seq. (the "Copyright Act").
  4 This action arises out of Defendants’ direct and contributory infringement of the
  5 copyright in a motion picture, Spellbound (hereafter the “Motion Picture”), to which
  6 Plaintiff owns or controls copyright and/or exclusive distribution rights.
  7              2.           Defendants violated Plaintiff's copyright by streaming, broadcasting,
  8 renting, selling and distributing the Motion Picture in the United States without
  9 Plaintiff’s permission. Plaintiff seeks damages for Defendants' infringements and an
 10 injunction to prevent further unlawful use.
 11                                                    PARTIES
 12              3.           Plaintiff ZELUS FILM HOLDINGS LLC, is, and at all times relevant
 13 hereto was, a limited liability company organized and operating under the laws of the
 14 State of Delaware, with its principal place of business in this district in the County of
 15 Los Angeles.
 16              4.           Upon information and belief, Defendant AMAZON.COM, INC.
 17 (“Amazon”) is a corporation organized and operating under the laws of the State of
 18 Delaware, with its principal place of business in Seattle, Washington.
 19              5.           Upon information and belief, Defendant AMAZON DIGITAL
 20 SERVICES LLC (“Amazon Digital”) is a limited liability company organized and
 21 operating under the laws of the State of Delaware, with its principal place of business
 22 in Seattle, Washington.
 23              6.           Upon information and belief, Amazon Digital owns and operates the
 24 Prime Video website and service, and the Prime Video App, described below.
 25              7.           Upon information and belief, Amazon Digital is completely controlled in
 26 every manner by Defendant Amazon.
 27              8.           Amazon and Amazon Digital may hereafter be referred to collectively as
 28 the Amazon Defendants.

      3153-1004 / 1645395.1                                 2
Case 2:20-cv-06255-DSF-MAA Document 1 Filed 07/14/20 Page 3 of 10 Page ID #:3




  1              9.           Plaintiff is presently unaware of the true names and capacities of
  2 Defendants sued herein as DOES 1 through 5 (hereafter, “Doe Defendants”),
  3 inclusive, and therefore sues said Defendants by such fictitious names. Plaintiff will
  4 amend this Complaint to allege the true names and capacities of such fictitiously
  5 named Defendants when the same have been ascertained. Plaintiff is informed and
  6 believes and based thereon alleges that each of the fictitiously named Defendants is
  7 responsible in some manner for the occurrences, acts and omissions alleged herein and
  8 that Plaintiff’s damages were proximately caused by their conduct.
  9              10.          Hereinafter all Defendants including Doe Defendants will sometimes be
 10 referred to collectively as “Defendants.”
 11                                        JURISDICTION AND VENUE
 12              11.          The jurisdiction of this Court is based upon 28 U.S.C. §§ 1331 and 1338
 13 in that this controversy arises under the Copyright Act and Copyright Revision Act of
 14 1976 (17 U.S.C § 101 et seq.). This action is a civil action over which this court has
 15 original jurisdiction.
 16              12.          Personal jurisdiction over Defendants is proper in this Court, among
 17 other reasons, on the grounds that Defendants, through their interactive web-based
 18 subscription service, caused the unlicensed streaming, rental, sale, broadcast and
 19 distribution of the Plaintiff's Motion Picture throughout the State of California,
 20 including within this judicial district.
 21              13.          This Court has personal jurisdiction over Defendants pursuant to CCP §
 22 410.10 (California’s long-arm statute) due to their continuous and systematic business
 23 activities within California as described below. Defendants have conducted and do
 24 conduct business within California. Defendants, directly or through intermediaries
 25 (including distributors, retailers, and others), ship, distribute, offer for sale, sell, and
 26 advertise products in the United States, and specifically to California. Defendants
 27 purposefully and voluntarily streamed, rented, sold, broadcast and distributed
 28 Plaintiffs' Motion Picture in California.

      3153-1004 / 1645395.1                                 3
Case 2:20-cv-06255-DSF-MAA Document 1 Filed 07/14/20 Page 4 of 10 Page ID #:4




  1              14.          Venue is proper within this District pursuant to 28 U.S.C. §1400, and is
  2 also proper in this District pursuant to 28 U.S.C. §§ 1391 (b) and (c) because
  3 Defendants, and each of them, are subject to personal jurisdiction in this District as a
  4 substantial part of the events or omissions giving rise to the claims herein
  5 occurred in this District.
  6                                GENERAL AND FACTUAL ALLEGATIONS
  7              15.          All distribution and exploitation rights under copyright in the Motion
  8 Picture were granted to Plaintiff’s predecessor in interest, ThinkFilm LLC
  9 (“ThinkFilm”), by a Distribution Agreement dated September 18, 2002 by and
 10 between ThinkFilm and Alphabet City Pictures, a sole proprietorship run by Jeffrey
 11 Blitz.
 12              16.          The copyright in the Motion Picture, PA0001209296, was registered to
 13 Jeffrey Blitz, who does business as Alphabet City Pictures, and Sean Welch on
 14 March 18, 2003.
 15              17.          Plaintiff became the successor-in-interest to the rights of ThinkFilm on
 16 or about December 16, 2015, pursuant to a foreclosure of certain assets ThinkFilm
 17 pledged as collateral for repayment of various loans, which assets included, without
 18 limitation, all of Think's right, title and interest in and to the Motion Picture under the
 19 Distribution Agreement.
 20              18.          The Amazon Defendants own and operate an internet video on demand
 21 and digital distribution service called Prime Video or Amazon Prime Video
 22 (hereafter, “Prime Video”) through which they offer films and television shows for
 23 rent or purchase, and in addition, to stream on demand - as part of the Prime Video
 24 subscription included with any membership (free trial and paid monthly or yearly) to
 25 Amazon Prime. Prime Video is accessible through Amazon.com.
 26              19.          Prime Video is also accessible via a Prime Video "app" which is
 27 available for download on a range of smart televisions, Amazon branded devices,
 28 mobile devices, Blu-ray players, game consoles and streaming media devices.

      3153-1004 / 1645395.1                                 4
Case 2:20-cv-06255-DSF-MAA Document 1 Filed 07/14/20 Page 5 of 10 Page ID #:5




  1              20.          In the period of time between July 7, 2017 and February 4, 2019,
  2 Defendants, without authorization or license, exploited the Motion Picture in both
  3 video on demand (“VOD”) and subscription video on demand (“SVOD”) streaming
  4 formats on the Prime Video streaming platform.
  5              21.          Upon information and belief, collectively, during the period of time
  6 between July 7, 2017 and February 4, 2019, the Motion Picture was collectively
  7 streamed on demand, rented or purchased hundreds of times or more by Prime Video
  8 subscribers.
  9              22.          Because information regarding Defendants' full distribution and
 10 exploitation of the Motion Picture remains incomplete or in Defendants' sole
 11 possession, the full and complete scope of Defendants' infringing activities and
 12 infringing uses of the Motion Picture has not yet been fully ascertained.
 13              23.          On February 4, 2019, Plaintiff sent the Amazon Defendants a notice of
 14 copyright infringement. Defendants subsequently removed the Motion Picture from
 15 Prime Video.
 16              24.          Plaintiff has sent Amazon two (2) separate letters requesting information
 17 relating to the unauthorized exploitation prior to bringing this action. To date,
 18 Amazon has not responded to either letter.
 19              25.          This action is solely based on the unauthorized exploitation of the
 20 Motion Picture that occurred on Prime Video between July 7, 2017 and February 4,
 21 2019.
 22                                          FIRST CAUSE OF ACTION
 23                                             Copyright Infringement
 24                                                 (All Defendants)
 25              26.          Plaintiff incorporates by reference each and all prior allegations in
 26 Paragraphs 1-25 as if set forth herein.
 27              27.          On information and belief, the Doe Defendants violated the exclusive
 28 rights of Plaintiff by agreeing to the distribution and exploitation of the Motion

      3153-1004 / 1645395.1                                 5
Case 2:20-cv-06255-DSF-MAA Document 1 Filed 07/14/20 Page 6 of 10 Page ID #:6




  1 Picture in the United States by the Amazon Defendants without authorization or
  2 license from Plaintiff from a date presently unknown, but to be confirmed through
  3 discovery, through at least February 4, 2019.
  4              28.          The Amazon Defendants violated the exclusive rights of Plaintiff by
  5 distributing the Motion Picture in the United States via streaming on demand, and/or
  6 for rent or sale on its Prime Video service from a date presently unknown, but to be
  7 confirmed through discovery, through at least February 4, 2019.
  8              29.          The Amazon Defendants’ distribution of the Motion Picture in the
  9 United States via streaming on demand, and/or for rent or sale on its Prime Video
 10 service was done without obtaining Plaintiff's license, approval or authorization.
 11              30.          The acts of infringement by Defendants have been willful, intentional,
 12 and with disregard and indifference to the rights of Plaintiff.
 13              31.          As a direct and proximate result of Defendants' infringement of
 14 Plaintiff’s exclusive rights under copyright in the Motion Picture, Plaintiff is entitled
 15 to maximum statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of
 16 $150,000 with respect to each work infringed, or such other amounts as may be
 17 proper under 17 U.S.C. § 504(c). Alternatively, at Plaintiff’s election, pursuant to 17
 18 U.S.C. § 504(b), Plaintiff shall be entitled to its actual damages, including
 19 Defendants' profits from infringement, as will be proven at trial.
 20              32.          Plaintiff is entitled to its costs, including reasonable attorney's fees,
 21 pursuant to 17 U.S.C. § 505.
 22                                         SECOND CAUSE OF ACTION
 23                                     Contributory Copyright Infringement
 24                                               (The Doe Defendants)
 25              33.          Plaintiff incorporates by reference each and all prior allegations in
 26 Paragraphs 1-32 as if set forth herein.
 27              34.          The Doe Defendants, by facilitating, managing or directing unauthorized
 28 distributions of the Motion Picture, to which Plaintiff holds the exclusive rights,

      3153-1004 / 1645395.1                                   6
Case 2:20-cv-06255-DSF-MAA Document 1 Filed 07/14/20 Page 7 of 10 Page ID #:7




  1 materially contributed to the violation of the copyright laws by the Amazon Defendants
  2 in that the Doe Defendants have offered to, and entered into agreements with the
  3 Amazon Defendants, resulting in the unauthorized and unlicensed distribution of the
  4 Motion Picture by the Amazon Defendants, and the unauthorized and unlicensed
  5 streaming, rental and/or purchase of the Motion Picture by Prime Video subscribers,
  6 either through the Amazon.com website or the Prime Video App.
  7              35.          The acts of contributory infringement by the Doe Defendants have been
  8 committed willfully and with the knowledge that their conduct aided and abetted the
  9 Amazon Defendants’ violations of the exclusive rights of Plaintiff to distribute the
 10 Motion Picture.
 11              36.          Each unlawful distribution of the Motion Picture, whether by on demand
 12 stream, rental and/or sale, constitutes a separate act of contributory infringement for
 13 which Plaintiff is entitled to actual damages.
 14              37.          As a direct and proximate result of the Doe Defendant’s infringement of
 15 Plaintiff’s exclusive rights under copyright in the Motion Picture, Plaintiff is entitled
 16 to maximum statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of
 17 $150,000 with respect to each work infringed, or such other amounts as may be
 18 proper under 17 U.S.C. § 504(c). Alternatively, at Plaintiff’s election, pursuant to 17
 19 U.S.C. § 504(b), Plaintiff shall be entitled to its actual damages, including
 20 Defendants' profits from infringement, as will be proven at trial.
 21              38.          Plaintiff is entitled to its costs, including reasonable attorney's fees,
 22 pursuant to 17 U.S.C. § 505.
 23                                          THIRD CAUSE OF ACTION
 24                                          Vicarious Copyright Liability
 25                                                  (All Defendants)
 26              39.          Plaintiff incorporates by reference each and all prior allegations in
 27 Paragraphs 1-32 as if set forth herein.
 28              40.          The Doe Defendants have a right and ability to supervise the Amazon

      3153-1004 / 1645395.1                                   7
Case 2:20-cv-06255-DSF-MAA Document 1 Filed 07/14/20 Page 8 of 10 Page ID #:8




  1 Defendants and their video streaming service, Prime Video, through the agreement
  2 signed by the Doe Defendants and the Amazon Defendants for the exploitation of the
  3 Motion Picture.
  4              41.          The Doe Defendants also had a direct financial interest in the
  5 exploitation of the Motion Picture by the Amazon Defendants via the Prime Video
  6 service based on the license payments from the Amazon Defendants either paid or due
  7 to be paid the Doe Defendants.
  8              42.          Amazon has a right and ability to supervise Amazon Digital and its video
  9 streaming service, Prime Video, based on Amazon’s control of its subsidiary Amazon
 10 Digital.
 11              43.          Amazon also has a direct financial interest in the exploitation of the
 12 Motion Picture by Amazon Digital via the Prime Video service.
 13              44.          As a direct and proximate result of the Doe Defendant’s infringement of
 14 Plaintiff’s exclusive rights under copyright in the Motion Picture, Plaintiff is entitled
 15 to maximum statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of
 16 $150,000 with respect to each work infringed, or such other amounts as may be
 17 proper under 17 U.S.C. § 504(c). Alternatively, at Plaintiff’s election, pursuant to 17
 18 U.S.C. § 504(b), Plaintiff shall be entitled to its actual damages, including
 19 Defendants' profits from infringement, as will be proven at trial.
 20              45.          Plaintiff is entitled to its costs, including reasonable attorney's fees,
 21 pursuant to 17 U.S.C. § 505.
 22                                                      PRAYER
 23              Plaintiff Zelus Film Holding Company LLC prays that this Court enter
 24 judgment against Defendants Amazon.com, Inc., Amazon Digital Services LLC, and
 25 Does 1-5, inclusive, as follows:
 26              1.           That Defendants be held to have infringed upon Plaintiff's exclusive
 27 rights under copyright in violation of the Copyright Act of 1976, 17 U.S.C. §§ 501 et
 28 seq.;

      3153-1004 / 1645395.1                                   8
Case 2:20-cv-06255-DSF-MAA Document 1 Filed 07/14/20 Page 9 of 10 Page ID #:9




  1              2.           That Defendants be held to have willfully infringed upon Plaintiff's
  2 copyrights in violation of the Copyright Act of 1976, 17 U.S.C. §§ 501 et seq.;
  3              3.           That the Doe Defendants be held to have contributed to the infringement
  4 of Plaintiff’s exclusive rights in a copyrighted work;
  5              4.           That the Defendants be held vicariously liable for the infringement of
  6 Plaintiff’s exclusive rights in a copyrighted work;
  7              5.           For actual damages suffered by Plaintiff and any profits made by
  8 Defendants, pursuant to 17 U.S.C. § 504(b);
  9              6.           For statutory damages, upon Plaintiff's election, pursuant to 17 U.S.C. §
 10 504(c);
 11              7.           For exemplary and punitive damages as provided by law because of the
 12 willful and deliberate nature of Defendants' actions;
 13              8.           For costs and attorney’s fees pursuant to 17 U.S.C. § 505;
 14              9.           For post-judgment interest on any amounts awarded; and
 15              10.          For all such other and further relief as the Court may deem just and
 16 proper.
 17
 18 Dated: July 14, 2020                                Respectfully submitted,
 19
 20
 21                                                By: /s/Rasheed McWilliams
                                                       RASHEED M. MCWILLIAMS
 22
                                                       ZUBER LAWLER & DEL DUCA LLP
 23                                                    Attorneys for Plaintiff
                                                       Zelus Film Holding Company, LLC
 24
 25
 26
 27
 28

      3153-1004 / 1645395.1                                 9
Case 2:20-cv-06255-DSF-MAA Document 1 Filed 07/14/20 Page 10 of 10 Page ID #:10




   1                                 DEMAND FOR JURY TRIAL
   2              Plaintiff Zelus Film Holding Company, LLC hereby demands trial by jury on
   3 each and every issue, claim, and/or cause of action set forth in this Complaint which
   4 is so triable.
   5
   6 Dated: July 14, 2020                       Respectfully submitted,
   7
   8
   9                                        By: /s/ Rasheed McWilliams
                                                RASHEED M. MCWILLIAMS
  10
                                                ZUBER LAWLER & DEL DUCA LLP
  11                                            Attorneys for Plaintiff
                                                Zelus Film Holding Company, LLC
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       3153-1004 / 1645395.1                       10
